Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
2. 	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art of record, Raghuramu et al. (Pub. No.: US 20190306731 A1), teaches identifying and resolving classification conflicts (paragraph [0039]). However, the prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation as recited in independent claim 1 and similarly in independent claims 9 and 17:
“estimating, by the service and across a space of the device attributes, device densities of devices having device attributes at different points in that space; using, by the service, the estimated device densities to identify two or more of the device type classification rules as having overlapping device attributes; determining, by the service, that the two or more device type classification rules are in conflict, based on the two or more rules having device type labels that are different”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        11/13/2021